Title: To George Washington from Alexander McDougall, 26 August 1782
From: McDougall, Alexander
To: Washington, George


                  
                     
                        Private
                     
                     Sir,
                     West Point August 26th 1782
                  
                  Necessity only can apoligize for this address, which I know will be as painfull to your Excellency, as it is mortifying to me.  But the attention you have paid my private concerns, when they did not interfere with the public service, has induced me to hope this will not give you offence.  The non payment of my wages, since I have been a General Officer, (except a very trivial sum) together with my advances for the public; early in the controversy, for the last of which I received continental money have reduced my funds very low—although the continent does not owe me less than twelve thousand dollars for pay &c.  Sollicitous to defeat the claims of Great Britain, to which I gave an early opposition and to finish the war, I have continued in service under great difficulties; till I am no longer able to support Mrs McDougall at distant quarters, without exposing myself to people, who perhaps would rejoice at the discovery—For a few months would expend all the hard cash I can now command; and leave me bare of small money for necessary demands.  To prevent this I removed her to the Post.  As the Army is now about taking the field; I am anxious to know, how your Excellency intends to dispose of me when the sentence of the Court Martial is returned from Congress.  For I am but ill provided with means or health to take the field; and I own I feel a dread on my spirits, at the idea of my condition, being unable now to appear in character and thereby exposed to the Allied Army.  But I hope for releif in the course of the winter, and perhaps it may come sooner.  I presume the present campaign does not promise to be an active or interesting one, or I would have been silent, whatever the consequences might be.  some arrangments that I have made will supply me with articles from Robinsons farm, which will save me some money, if I should resume command here after the sentence of the Court Martial is published; otherwise it will be lost.  I should not have mentioned this, but because I observed the General order, which appoints my respectable and affectionate friend, General Knox to command here, seems to be intended but temporary.  The dificulties and perplexities of the Post, render it to me under any other circumstances, exceedingly ineligible.  But when I have not one good Horse to carry me into the field, I feel more freedom in communicating my condition to your Excellency, than to be exposed to strangers.  I have the honor to be with great truth your Excellency’s most obedient and most humble servant 
                  
                     Alexr McDougall
                  
                  
                     P.S.  I am so feeble, that I was obliged to get this copied.
                  
                  
               